United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3168
                        ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                               David Charles Schaer

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                             Submitted: May 26, 2015
                               Filed: June 1, 2015
                                 [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

     A jury found David Charles Schaer guilty of conspiring to distribute
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846. The
district court1 sentenced him to 110 months in prison, followed by 5 years of
supervised release. Counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), raising several issues, which Schaer repeats in a pro se supplemental brief.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       This court rejects each of the arguments raised, because (1) the evidence was
sufficient to sustain Schaer’s conviction, see United States v. Ortega, 750 F.3d 1020,
1023-24 (8th Cir. 2014); (2) the district court did not abuse its discretion in overruling
Schaer’s objection to the admission of evidence, see United States v. Augustine, 663
F.3d 367, 372 (8th Cir. 2011); (3) the parties stipulated to Schaer’s base offense level,
and therefore this court will not review the issue of drug quantity, see United States
v. Olano, 507 U.S. 725, 733 (1993); (4) the district court did not plainly err in failing
to apply, sua sponte, a mitigating-role reduction, see United States v. Marquez, 605
F.3d 604, 611 (8th Cir. 2010); and (5) nothing in the record suggests that the 110-
month prison sentence, at the bottom of the Guidelines range, was unreasonable, see
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). An
independent review under Penson v. Ohio, 488 U.S. 75 (1988), reveals no
nonfrivolous issues.

      The judgment is affirmed.
                      ______________________________




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                           -2-